[Cite as Wilson v. Allen Correctional Inst., 2010-Ohio-2024.]

                                       Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us




TIMOTHY W. WILSON

        Plaintiff

        v.

ALLEN CORRECTIONAL INST.

        Defendant

        Case No. 2009-06974-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On August 17, 2009, plaintiff, Timothy W. Wilson, filed a complaint against
defendant, Allen Correctional Institution. On October 5, 2009, defendant submitted the
investigation report. On December 10, 2009, plaintiff filed a motion to dismiss without
prejudice. Plaintiff requests a voluntary dismissal of his case.
        {¶ 2} Plaintiff’s motion to dismiss is GRANTED. Plaintiff’s case is dismissed
without prejudice. The court shall absorb the court costs of this case.




                                                    ________________________________
                                                    DANIEL R. BORCHERT
                                                    Deputy Clerk
Entry cc:

Timothy W. Wilson, #257-911                         Gregory C. Trout, Chief Counsel
Case No. 2006-03532-AD         -2-             MEMORANDUM DECISION



P.O. Box 4501                  Department of Rehabilitation
Lima, Ohio 45802               and Correction
                               770 West Broad Street, 2nd Floor
                               Columbus, Ohio 43222


DRB/laa
Filed 1/20/10
Sent to S.C. reporter 5/7/10